The opinion of the Court was delivered by
Rogers, J.
The landlord is entitled to payment of rent up to the day the goods are taken in execution, though it be in the middle of the quarter. West v. Sink, (2 Yeates 274); Binns v. Hudson, (5 Binn. 505). And in this respect the 83d section of the Act of 16th June 1836 on which this point arises, makes no change; so that the fact that the rent was not due cannot vary the case. The question is, whether where an attachment is issued and the goods are sold by the sheriff or constable .off the demised premises, the landlord is entitled to be paid his,rent out of the proceeds of sale. The former act, of which this is a transcript, has always received a liberal construction, as for example, in the cases above cited, which do not fall within the letter, although it is there held they are embraced by the spirit of the act. To apply the same mode of construction to the words “ an execution,” and this case comes within the reason of the enactment. And this "would seem to be the opinion of the Chief Justice, in Pierce v. Scott, (4 Watts & Serg. 343). The process of outlawry, as is there said, is considered as a species of execution at the suit of the subject, and foreign attachment, being a process to compel the defendant to appear to an action, is also a species of execution; and when the sheriff proceeds to sell the property in satisfaction of the debt, it must be considered as one process, and in the nature of execution. An execution is the means whereby the sentence of the law is put in force, and is performed in different manners, according to the nature of the action. 3 Blac. C. 412; 2 Jacob’s Law Dic., title “Execution” 483. It is therefore doing but little violence even to the words of the Act, much less to the spirit, to hold that an attachment resulting in the sale of the goods pledged to the landlord for his rent, is “ an execution” within the terms of the Act. It surely can make no difference that the goods were removed from the demised premises, as that may be the case where sold on a fieri facias, and yet that has-never been supposed to affect the right of the landlord to his rent. The Act has reference to the goods and chattels on the premises at the time the execution is issued, and levy made, and not at the time of sale. The words “ liable to the distress of the landlord,” cannot affect this question ; none other, of course, are pledged for the rent, and all such articles as have been by various Acts of Assembly exempted from distress, are excluded. It is a mistake to suppose that a liberal construction of these Acts is for the benefit of the landlord alone. It is of equal if not greater service to the tenant, who is thereby, in consequence of the security arising from the goods, enabled to obtain a shelter for his family on more easy and advantageous terms.
Judgment reversed, and judgment for plaintiff.